United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 9, 2014                 Decided June 24, 2014

                         No. 13-1136

                    JOSEPH F. SHEBLE, III,
                        PETITIONER

                              v.

                MICHAEL P. HUERTA, ET AL.,
                     RESPONDENTS


            On Petition for Review of an Order
           of the Federal Aviation Administration


     Joseph Michael Lamonaca argued the cause and filed the
brief for petitioner.

     Bradley J. Preamble, Trial Attorney, Federal Aviation
Administration, argued the cause for respondents. With him on
the brief was Richard H. Saltsman, Assistant Chief Counsel for
Litigation and General Law.

    Before: GARLAND, Chief Judge, SRINIVASAN, Circuit
Judge, and WILLIAMS, Senior Circuit Judge.
                                2

    Opinion for the Court filed by Circuit Judge SRINIVASAN.
     SRINIVASAN, Circuit Judge: Joseph F. Sheble, III, served
as a Designated Pilot Examiner on behalf of the Federal
Aviation Administration. That role called for him to conduct
flight examinations and issue FAA certificates to pilots. The
FAA revoked Sheble’s appointment based on deficiencies in his
performance. Sheble challenges his revocation, arguing that the
FAA failed to follow its own procedures and that one of his
FAA evaluators labored under a conflict of interest. We reject
those arguments and deny his petition for review.
                                I.
     The FAA Administrator issues airman certificates, akin to
a driver’s license for pilots, to qualified individuals. See 49
U.S.C. § 44703(a). The Administrator delegates to Designated
Pilot Examiners the authority to perform “the examination,
testing, and inspection necessary to issue a certificate,” as well
as the authority to “issu[e] the certificate.”            See id.
§ 44702(d)(1). Designated Pilot Examiners are private persons
rather than FAA employees, and are ordinarily appointed by the
manager of a local Flight Standards District Office. See 14
C.F.R. § 183.11(b). The appointment carries an expiration date,
id. § 183.13(b), but an appointment may be terminated in
advance of that date for “any reason the Administrator considers
appropriate,” 49 U.S.C. § 44702(d)(2); 14 C.F.R § 183.15(b)(6).
     The FAA, in conjunction with the local Flight Standards
District Office, evaluates Designated Pilot Examiners according
to procedures set forth in FAA Order 8900.1, change 95, Flight
Standards Information Management System (2010) (FAA Order
8900.1). Evaluations occur at least annually. See FAA Order
8900.1, vol. 13, ch. 6, § 1, at 2. One type of evaluation is known
as a Special Emphasis Evaluation Designee (SEED) evaluation.
Id. ch. 5, § 5. A SEED evaluation is an in-depth assessment
conducted by a team of FAA inspectors. It usually takes place
                                3

over several days and involves observation of the Designated
Pilot Examiner’s administration of a practical test to applicants.
Id. at 2-4. After a SEED evaluation, the evaluation team makes
a final report and transmits the findings to the local Flight
Standards District Office manager. Id. at 7-8. Based on those
findings, the local manager possesses discretion to implement
various corrective options, including remedial training or
termination of the examiner’s appointment. Id. § 2, at 8.
     FAA Order 8900.1 contains instructions on how to
terminate a Designated Pilot Examiner’s appointment for
unsatisfactory performance. Id. § 3. The FAA must inform the
examiner in writing of the termination decision, “with the
reasons cited as specifically as possible.” Id. at 5. The Order
includes a template for a termination letter. Id. at 3 fig.13-4.
The individual may appeal his or her termination to an FAA
appeal panel. Id. at 5-6.
     In 2011, the FAA conducted a risk assessment for all 1013
Designated Pilot Examiners nationwide. The assessment
identified Sheble as one of the six highest-risk examiners in the
country based on the large number of tests he conducted and the
comparatively high rate at which he gave passing marks. The
FAA therefore decided to conduct a SEED evaluation of Sheble.
The evaluation, administered by a team of seven FAA
inspectors, took place in September 2011. The evaluation team
identified a number of deficiencies in Sheble’s performance as
an examiner. The deficiencies included using an outdated copy
of the FAA’s test standards, giving the applicant the correct
answers, failing to cover mandatory subjects in the oral
examination, and failing to test mandatory maneuvers during the
flight examination. The SEED evaluators recommended that
Sheble undergo remedial training.
    After he completed remedial training, Sheble’s local Flight
Standards District Office conducted follow-up evaluations of
                                4

him. Two evaluations noted concerns with his performance. On
November 26, 2012, the FAA conducted a second SEED
evaluation. An evaluation team of three FAA inspectors
observed Sheble conduct a pilot test. The team’s SEED report
explained that Sheble asked questions that were not part of the
test, asked questions at only a rote level, accepted incorrect
answers, omitted certain required procedures, and then failed the
applicant after asking the applicant a question on material not
contained in the test standards. The report recommended
termination of Sheble’s appointment as a Designated Pilot
Examiner.
     Michelle Brown, the leader of the SEED-evaluation team,
orally informed Sheble of his unsatisfactory performance and
debriefed him on the team’s negative findings. Brown advised
Sheble to cease conducting pilot tests until he heard from his
local Flight Standards District Office. On November 28, 2012,
FAA inspector Anthony Roldan (Sheble’s contact at the local
District Office) talked to Sheble on the phone about the SEED
evaluation’s negative findings and confirmed Sheble’s
suspension. Roldan followed up with an email, and Sheble
responded with a three-page document disputing the SEED
findings that had been related to him by Brown and Roldan.
     In December 2012, Sheble’s local manager accepted the
SEED report’s recommendation, and, in writing, terminated
Sheble’s appointment for cause. The letter informed Sheble that
he had been terminated “for not performing your duties under
your designation in accordance with current FAA guidance and
policy.” The letter cited an FAA regulation and highlighted five
negative findings from the November SEED report.
     In January 2013, Sheble timely filed an administrative
appeal. He argued, among other things, that his termination
letter failed to cite the grounds for his termination with adequate
specificity, in violation of the FAA’s internal procedures. In
                                 5

addition, Sheble contended that Brown operated under a conflict
of interest because she was engaged to marry another FAA
inspector who allegedly had criticized Sheble’s performance in
the past. On February 15, 2013, the FAA’s appeals panel
affirmed Sheble’s termination.
                                II.
     Sheble contends that the FAA contravened its own
procedural requirements by terminating his appointment as a
Designated Pilot Examiner without setting forth the reasons with
sufficient specificity. While we have held in a closely related
context that we lack jurisdiction to review the substantive merits
of an FAA termination decision, see Steenholdt v. FAA, 314
F.3d 633, 638 (D.C. Cir. 2003), Sheble raises a procedural rather
than a substantive challenge. We possess jurisdiction to address
his procedural claim. See Lopez v. FAA, 318 F.3d 242, 246-48
(D.C. Cir. 2003). To prevail, Sheble must show that the FAA
“fell substantially short” of the applicable procedural
requirements, “resulting in prejudice to him.” Id. at 248
(internal quotation marks omitted); see Steenholdt, 314 F.3d at
639-40. Sheble fails to make the requisite showing.
     The FAA’s internal procedures prescribe that a decision to
terminate a Designated Pilot Examiner’s appointment must be
communicated in writing, “with the reasons cited as specifically
as possible.” FAA Order 8900.1, vol. 13, ch. 5, § 3, at 5. The
FAA does not dispute its obligation to abide by those procedural
requirements. See Vitarelli v. Seaton, 359 U.S. 535, 545 (1959);
Lopez, 318 F.3d at 247-48. Sheble argues that the FAA failed
to do so because his termination letter did not cite the reasons
“as specifically as possible.” The letter stated, in pertinent part:
        Your designation is being terminated for not
        performing your duties under your designation in
        accordance with current FAA guidance and policy.
        (FAA Order 8900.2, Chapter 7 and the current
                               6

       Practical Test Standards for the test being
       administered)[.] During the November 26, 2012,
       [SEED] inspection it was determined that:
       1.   Required elements of the Practical Test
            Standards (PTS) were omitted during testing,
            including special emphasis items.
       2.   Testing was not conducted beyond the rote
            level.
       3.   Numerous PTS tasks used in evaluating the
            applicant were not applicable to the practical
            test being administered.
       4.   Pretest briefing items were omitted.
       5.   Incorrect answers were accepted without
            objections or further testing.
     That letter, contrary to Sheble’s argument, substantially
complied with the FAA’s internal procedures. The contours of
the FAA’s procedural requirements gain clarity not just from the
text of FAA Order 8900.1, but also from an appended “Sample
Letter of Termination.” The sample letter functions as a
template and illustrates for local managers how to implement the
procedural requirements. Of particular salience, the template
letter exhibits the FAA’s understanding of the requirement to
identify the termination reasons “as specifically as possible.”
That formulation, without further explication, might well leave
questions in the minds of local managers concerning the level of
detail with which they are expected to set forth the reasons for
a termination decision. The template letter states, in pertinent
part:
       Your designation is being terminated [for not
       performing your duties under your designation OR
                                7

       because you no longer meet the eligibility
       requirements for the designation.] [Cite the
       reference to the regulations/policy that was
       violated/noncompliance.]
FAA Order 8900.1, vol. 13, ch. 5, § 3, at 3 fig.13-4 (brackets in
original).
     The termination letter sent to Sheble was in large measure
a verbatim copy of the template letter contained in the FAA’s
procedural rules. Sheble’s termination letter included at least as
much information as is called for by the template: Sheble’s
letter, in line with the template, cited the applicable regulation
and enumerated his violations of the regulation. Sheble in fact
makes no argument that his letter departed from the template
letter, and he gives us no reason to view the template as
constituting anything other than the FAA’s interpretation and
implementation of FAA Order 8900.1. Because Sheble’s
termination letter adhered to the FAA-prescribed template, it
substantially complied with the FAA’s internal procedures.
     Of course, none of this is to suggest that the FAA could not
voluntarily elect to communicate the reasons for its termination
decisions with greater specificity than its rules and template
letter contemplate. The FAA has made us aware of no reason,
for instance, why it could not simply give an affected individual
a copy of a SEED report itself in the circumstances of this case
instead of distilling the evaluation into a list of reasons of the
kind given to Sheble. But for present purposes, Sheble’s
termination letter substantially complied with FAA Order
8900.1 as illustrated by the template.
     Sheble, moreover, fails to demonstrate any prejudice caused
by the asserted deficiencies in his termination letter. See Lopez,
318 F.3d at 248. On two separate occasions, FAA inspectors
debriefed Sheble concerning the negative findings contained in
the November SEED evaluation. Brown, the leader of the
                                8

evaluation team, spoke with Sheble about his unsatisfactory
performance as set forth in the evaluation. Brown discussed
examples of Sheble’s deficient performance, including Sheble’s
omission of portions of the test, his posing of questions on
subjects outside the testing materials, and his failure to ask
questions beyond a basic level. Sheble also spoke with Roldan,
another FAA inspector, about the negative findings from the
SEED evaluation. Sheble does not dispute that he received
specific information from both Brown and Roldan about the
performance deficiencies identified in the evaluation. Nor does
Sheble allege any shortcomings in the reports he received from
them, or any manner in which the conversations failed to give
him adequate information with which to meaningfully contest
his termination. Sheble thus has failed to demonstrate prejudice
from the alleged deficiencies in the specificity of his termination
letter.
                               III.
    Sheble contends that Brown operated under a conflict of
interest that tainted Sheble’s evaluation. See U.S. Dep’t of
Transp. Order 3750.7A, § 12(a)(8) (Oct. 24, 2011) (“Employees
shall act impartially and not give preferential treatment to any
private organization or individual.”). We disagree. The basis of
Sheble’s claim is that Brown was engaged to marry another
FAA inspector with whom Sheble had some “negative history.”
Sheble alleges that Brown’s fiancé had, at some point in the
2000s, told Sheble that he was running a “ticket mill” and that
Brown later used the same phrase during Sheble’s SEED
evaluation. Beyond that assertion, Sheble provides no further
information and identifies no evidence in the record.
     The FAA responds that a conflict-of-interest claim must
relate to a financial conflict of interest. We need not resolve
that issue in this case. Even assuming that a conflict-of-interest
claim can rest on a non-financial conflict, Sheble fails to
                               9

establish any actionable conflict here. The mere fact that one of
Sheble’s evaluators was engaged to marry another FAA
inspector who had previously formed an opinion about Sheble
does not demonstrate any improper conflict of interest. Sheble
does not explain why there would be any impropriety in the
sharing of views about his performance among FAA inspectors,
regardless of their relationship. The use of the same phrase
several years apart by Brown and her fiancé, without additional
information or evidence, likewise fails to show that Brown’s
assessment may have been inappropriately colored by any
conflict of interest. Additionally, there were two other
inspectors on the SEED-evaluation team with Brown, both of
whom concluded that Sheble’s appointment should be
terminated. Sheble does not dispute that those inspectors
exercised independent discretion in recommending his
termination. Sheble’s local manager also made an independent
decision to accept the SEED report’s recommendations and
terminate Sheble’s appointment. Sheble, in short, has failed to
show that any improper conflict of interest affected the decision
to terminate his appointment as a Designated Pilot Examiner.
                          * * * * *
    Accordingly, we deny the petition for review.
                                                     So ordered.